783 N.W.2d 512 (2010)
Gwenda J. SOUDEN, Plaintiff-Appellee,
v.
Dean F. SOUDEN, Defendant-Appellant.
Docket No. 141230-2. COA Nos. 297676, 297677, 297678.
Supreme Court of Michigan.
July 2, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *513 The application for leave to appeal the May 18, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.